DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to newly found reference Grigorovitch being used in combination with Martin, Yu, and Chan in the current rejection. See the new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 10 recite newly amended limitations “…wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the first/second server or the first/second remote service provider…” However, the Examiner cannot find the support for this limitation in paragraph 0110 or anywhere else in the specification and/or drawings. Application fails to provide adequate support by the first paragraph of 35 U.S.C. 112 for above mentioned limitations in the detailed description. Applicant to provide support for these limitations. Claims 2-9 and 11-19 are rejected for their dependency on claims 1 and 10.
For newly added claims 16-19, Examiner cannot find support for these limitations in the specification.  Applicant to provide support for these limitations.

Double Patenting
Claims 1-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,069,643. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the previous Office Action mailed on 12/14/2020.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claims in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 6-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2002/0067376 to Martin (“Martin”) in view of US PG Pub 2008/0115162 to Yu (“Yu”) and US PG Pub 2005/0141492 to Chan (“Chan”), and further in view of US PG Pub 2005/0066063 to Grigorovitch (“Grigorovitch”).
Regarding claim 1, “A method, comprising: storing, at the user premises, a plurality of media applications including at least a first media application and a second media application” reads on the method/system where a remote terminal such as STB connected via a communication network displays a plurality of 
As to “displaying, via an endpoint device, a plurality of user selectable application icons representing the plurality of media applications” Martin discloses (abstract, ¶0024) that the display connected with the remote terminal displays an arrangement of cells that include a visual object and an underlying application, where a user input device enables user inputs to select one of the cells/applications as represented in Fig. 1B (elements 202) and Fig. 5.
As to “wherein the represented plurality of user selectable application icons include- a first application icon…(1) represents the first media application and (2) is selectable to establish bi-directional communication, via at least one wireless network, with a first server associated with the first…service provider to stream first service provider media” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as headend server, VOD server, PVR, DVD player, etc.; (¶0107) user input/message selecting an application is transmitted to a server device and in response the server transmits content to the requesting terminal as represented in Fig. 4B (elements 420, headend).
As to “a second application icon…(1) represents the second media application and (2) is selectable to establish bi-directional communication, via the 
Martin meets all the limitations of the claim except “a first application icon associated with a first remote service provider…establish bi-directional communication…with the first remote service provider to stream first service provider media, and a second application icon associated with a second remote service provider…establish bi-directional communication…with the second remote service provider to stream second service provider media.”  However, Yu discloses (¶0014, ¶0019) that the IPTV system provides content over IP-based network to the device using a plurality of IPTV applications where (¶0020) the content is received from a variety of content sources such as Internet-based content providers; (¶0023) the user selects a web application to receive content where (¶0032) the request is communicated to and the content is provided from the Internet-based content server such as weather.com; (¶0024, ¶0032) user selects new program content and process is repeated as represented in Fig. 2.  Therefore, it would have been obvious to one of the ordinary skills in the art at 
Combination of Martin and Yu meets all the limitations of the claim except “dynamically adding or removing one or more of the user selectable application icons for display via the endpoint device based on subscription information.”  However, Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin and Yu’s systems by adding/removing application icon based on the subscription information as taught by Chan in order to ensure that the subscriber is receiving services that correspond to the subscriber’s agreement with the service provider (¶0062).
Combination of Martin, Yu, and Chan meets all the limitations of the claim except “wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the first server or the first remote service provider; and … wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the second server or the second remote service provider”.  However, Grigorovitch discloses (¶0018) that client device is connected to multiple server 

Regarding claim 6, “The method of claim 1, wherein the endpoint device is a television display” Martin discloses (¶0024) that the display includes a television.

Regarding claim 7, “The method of claim 1, further comprising: receiving login information from a user, wherein the login information is associated with one of the media applications; and associating the login information with subscription information for the one of the media applications” Chan discloses (¶0041, ¶0052) that the user provides user-id and password to the subscriber station.

claim 8, “The method of claim 1, wherein at least one of the user selectable application icons is a graphical icon representing video available for video streaming” Martin discloses (abstract, ¶0006, ¶0024) that the each cell of the application represents a visual object such as live video associated with the application.

Regarding claim 9, “The method of claim 1, further comprising: receiving, via the at least one wireless network, an update for the first media application; and automatically installing, at the user premises, the received update” Chan discloses (¶0062) that the device allows it to update itself automatically, where the updates involves adding, removing, changing objects/applications.

Regarding claim 10, see rejection similar to claim 1.

Regarding claim 11, “The device of claim 10, wherein the instructions, when executed by the at least one processor, cause the device to: receiving one or more inputs from a remote control; receive, via a local wireless network, the first service provider media or the second service provider media; and cause the received the first or second service provider media to be displayed on the endpoint device” Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications, where (¶0026, ¶0032, ¶0033) the content/media for the associated applications are obtained from the different providers such as PVR, DVD player, etc.; (¶0107) user 

Regarding claim 12, “The device of claim 10, wherein the device includes a gateway” Chan discloses (¶0035) that the subscriber station includes functionality of Gateway device.

Regarding claim 13, “The device of claim 12, wherein the at least one processor is configured to execute the instructions to cause the device to: wirelessly communicate with a user media source independent from the gateway; receive media from the user media source; and display, via the endpoint device, the received media from the user media source” Martin discloses (abstract) that the remote terminal obtains content/media for the associated application from a provider such as PVR, DVD player, etc. separate from the remote terminal as represented in Fig. 4B (elements 114, 420); (¶0107) user input/message selecting an application is transmitted to the provider/PVR and in response the provider transmits content to the requesting terminal.

Regarding claim 14, “The device of claim 10, wherein the plurality of user selectable application icons are displayed via a screen of the endpoint device” Martin discloses (abstract, ¶0024) that the remote terminal connected via a communication network displays a plurality of applications on the Television.

Regarding claim 15, “The device of claim 10, wherein the at least one processor is configured to execute the instructions to cause the device to update the one or more of user selectable application icons by adding or removing the one or more of user selectable application icons according to the subscription information” Chan discloses (¶0062) that the system adds/activates and removes/deactivates application objects based on subscriptions for such services by the subscriber and availability of services.

Regarding claim 16, “The method of claim 1, wherein the real-time streaming protocol associated with the first server or the first remote service provider matches the real-time streaming protocol associated with the second server or the second remote service provider” Grigorovitch discloses (¶0018) that client device is connected to multiple server devices as represented in Fig. 1, where (¶0020) bi-directional communication between the client device and the server devices occur using the Real Time Streaming Protocol (RSP) as represented in Fig. 2.

Regarding claim 17, “The method of claim 1, wherein the real-time streaming protocol associated with the first server or the first remote service provider is different from the real-time streaming protocol associated with the second server or the second remote service provider” Grigorovitch discloses (¶0018) that client device is connected to multiple server devices as represented 

Regarding claim 18, “The method of claim 1, wherein: the real-time streaming protocol associated with the first server establishes a secure connection with the first server; and the real-time streaming protocol associated with the second server establishes a secure connection with the second server” Grigorovitch discloses (¶0020) that bi-directional communication between the client device and the server devices occur using the Real Time Streaming Protocol (RSP).  However, the examiner takes official notice that it was well known in the art at the time of the invention to establish secure connection for real-time streaming protocol.  Therefore, it would have been obvious to one of ordinary skills in the art at the time of the invention to use secure connection for RTSP to Martin, Yu, Chan, and Grigorovitch's systems would have yielded predictable result of providing a secure and reliable connection by using the appropriate authentication type.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Yu, Chan, and Grigorovitch as applied to claim 1 above, and further in view of US PG Pub 2009/0178079 to Derrenberger (“Derrenberger”).
claim 2, combination of Martin, Yu, Chan, and Grigorovitch meets all the limitations of the claim except “The method of claim 1, further comprising displaying, via the endpoint device, a composite image that includes the user selectable application icons selectable via a wireless remote control.”  However, Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0076) the channel video and the program guide information are displayed at the same time as represented in Fig. 1. Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin, Yu, Chan, and Grigorovitch’s systems by transmitting and displaying a combined signal to the receiver as taught by Derrenberger in order to make it easier for viewer to see different content data simultaneously.

Regarding claim 3, “The method of claim 1, further comprising generating a composite signal that provides audio substantially contemporaneously with streamed selected first service provider media and/or first service provider media” Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0054, ¶0076) the channel video, audio, and the program guide information are displayed at the same time.

claim 4, “The method of claim 1, further comprising generating a composite signal comprising audio and audio information associated with media displayed by the endpoint device” Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device; (¶0054) the content signal includes audio, video, and caption information (audio information).

Regarding claim 5, “The method of claim 1, wherein when one of a user-selectable icon is selected, causing the endpoint to display a composite image including media represented by the selected user-selectable icon” combination of Martin and Derrenberger teaches this limitation, where Martin discloses (abstract) that the remote terminal connected via a communication network displays a plurality of applications; (¶0107) user input/message selecting an application is transmitted to a server device and in response the server transmits content to the requesting terminal, and Derrenberger discloses (¶0079) that the video server combines the video signal and EPG application data and provides the combined signal to the user device as represented in Fig. 7; (¶0076) the channel video data and the program guide information are displayed at the same time as represented in Fig. 1.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Yu, Chan, and Grigorovitch as applied to claim 1 above, and further in view of US PG Pub 2006/0288112 to Soelberg (“Soelberg”).
claim 19, combination of Martin, Yu, Chan, and Grigorovitch meets all the limitations of the claim except “The method of claim 1, wherein: the real-time streaming protocol associated with the first service provider establishes a streaming connection according to a subscription-based authentication by the first service provider; and the real-time streaming protocol associated with the second service provider establishes a streaming connection according to a subscription-based authentication by the second service provider.”  However, Soelberg discloses (¶0036) that based on the client device request of the playlist service content, the system performs authentication by determining that the user has subscription for the service and begins a Real Time Streaming Protocol session between the streaming server and the client device as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Martin, Yu, Chan, and Grigorovitch’s systems by associating RTSP with the first/second service provider according to a subscription-based authentication by the provider as taught by Soelberg so the content can be played back by the client device without having to be stored locally in the device (¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425